United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Halstead, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1454
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2009 appellant timely appealed the April 17, 2009 nonmerit decision of the
Office of Workers’ Compensation Programs, which denied his request for reconsideration. He
also timely appealed the Office’s December 16, 2008 merit decision denying his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether appellant is entitled to a schedule award for permanent
impairment of the right upper extremity; and (2) whether the Office properly denied appellant’s
April 6, 2009 request for reconsideration under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
Appellant, a 70-year-old retired letter carrier, has an accepted claim for right shoulder
traumatic impingement, which occurred on October 1, 1991.1 On May 28, 2008 he filed a claim
for a schedule award (Form CA-7). By letter dated August 15, 2008, the Office advised
appellant that it needed to recreate his case file. It explained that the original case record had
been destroyed because it was identified as a “no time lost injury” without any expected
permanent residuals. Appellant was advised to contact his former employer and request copies
of any relevant documentation. The Office also instructed him to submit any documents he may
have retained relative to his employment injury.
Appellant reportedly was unable to obtain copies of his prior treatment records other than
a November 12, 1991 report from Dr. David L. Galt, a Board-certified orthopedic surgeon, who
noted that appellant was injured on October 1, 1991 when he stepped on a freshly painted curb
that was quite slick. He slipped and fell, striking his right elbow and jamming his arm up into
his shoulder and over the six-week period since his injury, he had been experiencing anterior and
lateral pain in the right shoulder. Dr. Galt also reported complaints of intermittent popping in the
shoulder, but no loss of motion. He further noted that appellant had been undergoing therapy,
which based on appellant’s description, fairly resembled a right rotator cuff rehabilitation
program. Appellant, however, reported increasing pain with the therapy. Dr. Galt’s diagnostic
impression was right shoulder traumatic impingement. He also provided a differential diagnosis
of right glenoid chip fracture. Dr. Galt recommended rotator cuff rehabilitation therapy and
possible further evaluation to rule out a loose body.
Appellant advised the Office that he had been told that all other medical documents had
been destroyed. He further indicated that he eventually resumed full duty following his 1991
employment injury and had not undergone any type of surgical intervention. Appellant stated
that he received therapy for his injury until December 9, 2001, but did not recall exactly when he
returned to full duty. He further indicated that from the time of his injury until the present he had
recurring problems with his right shoulder, which he related to his October 1, 1991 employment
injury. Since his retirement in April 1995, appellant reportedly had not seen any doctors or
received any therapy for his injury. He stated that he had played it safe and curtailed many
activities so as not to cause further discomfort. Appellant also stated that he took over-thecounter pain medication at times and tried various light exercises to attempt to keep his shoulder
in good condition. He also claimed not to have sustained any subsequent injuries.
Appellant submitted a May 12, 2008 report and impairment rating from Dr. Thomas J.
Purtzer, a Board-certified neurosurgeon, who examined him on May 5, 2008 and diagnosed mild
chronic pain syndrome due to chronic right shoulder impingement syndrome with secondary
osteoarthritis. Dr. Purtzer noted a history of injury on October 1, 1991, when appellant slipped
and fell, landing onto his right elbow. He reported that appellant subsequently developed pain in
the right elbow, right shoulder, right biceps, mid-back and neck. Dr. Purtzer further noted that
the pain eventually settled into appellant’s right shoulder where it had continued since the time
1

Appellant reported that he had slipped on a freshly painted curb and fell on his right elbow. He retired effective
April 2, 1995.

2

of injury. He also noted that appellant had been treated by Dr. Galt in the past, but had not had
any diagnostic testing in the past 10 years. Additionally, appellant had a short course of physical
therapy, but had not had any treatment for his shoulder for many years. His current complaints
included right shoulder pain and limitation in range of motion, but no definite focal weakness in
either the arm or shoulder. Dr. Purtzer recommended further evaluation including right shoulder
x-rays and a magnetic resonance imaging (MRI) scan.
As to the extent of any permanent impairment, Dr. Purtzer noted that appellant was
adamantly opposed to any type of surgical intervention and had reached maximum medical
improvement. Based on his May 5, 2008 examination findings, he calculated five percent
impairment of the right upper extremity due to loss of shoulder abduction (one percent) and
internal rotation (four percent). Dr. Purtzer attributed appellant’s loss of motion to his right
shoulder impingement syndrome, which in turn was caused by his employment injury.
Appellant also submitted right shoulder x-rays and an MRI scan dated August 21, 2008.
The studies revealed mild to moderate degenerative changes of the acromioclavicular joint and
glenohumeral joint. The MRI scan also showed significant thinning of the supraspinatus
adjacent to the rotator cuff suggesting partial thickness tearing.
In an addendum dated October 30, 2008, Dr. Purtzer reviewed the recent right shoulder
x-ray and MRI scan findings and explained that the results had not changed his five percent
impairment rating. However, he noted that the studies suggested the possibility that appellant
might benefit from surgery to relieve him from the impingement of his rotator cuff area.
In a decision dated December 16, 2008, the Office denied appellant’s claim for a
schedule award. It found that Dr. Purtzer had not provided an explanation of how appellant’s
five percent impairment was related to the October 1, 1991 employment injury.
On April 6, 2009 appellant requested reconsideration. He submitted much of what had
already been made part of the record, but no new information regarding the cause and extent of
his right upper extremity impairment.
By decision dated April 17, 2009, the Office denied appellant’s April 6, 2009 request for
reconsideration.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
2

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).

3

5 U.S.C.

standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Before applying the A.M.A., Guides, the Office must determine whether the claimed
impairment of a scheduled member is causally related to the accepted work injury.5 It did not
question Dr. Purtzer’s method of calculating appellant’s reported five percent right upper
extremity impairment, but instead rejected his impairment rating because he did not explain how
the current right shoulder impairment was related to the October 1, 1991 employment injury.
Dr. Purtzer was unequivocal in his opinion that the “impairment from [appellant’s] shoulder
impingement syndrome ... was caused by his injury.” However, as the Office correctly noted, he
did not provide much by way of explanation regarding causal relationship. The Office further
noted that, between November 1991 and May 2008, there was no medical evidence in the record
to document the history of appellant’s condition. While this latter assessment is accurate,
appellant is not entirely to blame for the lack of medical documentation given the fact that the
Office destroyed his original case file.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish his entitlement, the Office
shares responsibility in the development of the evidence to see that justice is done.6 Although
Dr. Purtzer’s opinion is insufficient to discharge appellant’s burden of proving that the current
right shoulder impairment is causally related to appellant’s federal employment, this evidence is
sufficient to require further development of the case record by the Office.7 On remand, the
Office should refer appellant, the case record, and a statement of accepted facts to an orthopedic
specialist for an evaluation and a rationalized medical opinion regarding the cause and extent of
any right upper extremity impairment. After it has developed the case record to the extent it
deems necessary, a de novo decision shall by issued.
CONCLUSION
The Board finds that the issue of appellant’s entitlement to a schedule award is not in
posture for decision.8

3

20 C.F.R. § 10.404 (2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

Michael S. Mina, 57 ECAB 379, 385 (2006).

6

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).
7

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

Given the Board’s disposition on the merits of the schedule award claim, the issue of whether the Office
properly denied appellant’s April 6, 2009 request for reconsideration is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2009 and December 16, 2008
decisions of the Office of Workers’ Compensation Programs are set aside, and the case
remanded for further action consistent with this decision.
Issued: January 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

